Citation Nr: 1209367	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability.  

2.  Entitlement to service connection for a right foot disability.  

3.  Entitlement to service connection for a pulmonary heart condition.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1972.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2009 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  As the Veteran resides in North Carolina, jurisdiction of the case remains with the RO in Winston-Salem, North Carolina.  


FINDING OF FACT

In January 2012, prior to the promulgation of a decision in the appeal, the Veteran, via his representative, requested, in writing, to withdraw his appeal currently before the Board, which consists of the following three issues:  (1) whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability; (2) entitlement to service connection for a right foot disability; and, (3) entitlement to service connection for a pulmonary heart condition.  The request was received at the Board in February 2012.  


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issues of (1) whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability; (2) entitlement to service connection for a right foot disability; and, (3) entitlement to service connection for a pulmonary heart condition.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.204 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant via his representative dated January 2012 and received at the Board in February 2012, requesting to withdraw his appeal.  The issues in appellate status and before the Board at that time were (1) whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability; (2) entitlement to service connection for a right foot disability; and, (3) entitlement to service connection for a pulmonary heart condition.  In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


